IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-WR-74,921-03


JAVIER SAUCEDA, Relator

v.

HON. RANDY ROLL, JUDGE OF THE 179th DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 732778A, 732779A, 732780A AND 732781A
FROM HARRIS COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed four applications for writs
of habeas corpus in the 179th District Court of Harris County, that more than 35 days have elapsed,
and that the applications have not yet been forwarded to this Court.  This Court's records reflect that
the district court entered an order designating issues on July 21, 2009 in one cause, and on November
5, 2009 in the other three causes..
	Respondent, the Judge of the 179th District Court of Harris County, shall file a response with
this Court by having the District Clerk submit the records on such habeas corpus applications.  In
the alternative, Respondent may resolve the issues set out in the orders designating issues and then
have the District Clerk submit the records on such applications.  In either case, Respondent's answer
shall be submitted within 30 days of the date of this order.  This application for leave to file a writ
of mandamus will be held in abeyance until Respondent has submitted his responses.

Filed: June 20, 2012
Do not publish